

116 HR 6443 IH: Securing the National Supply Chain Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6443IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Miss González-Colón of Puerto Rico (for herself, Mr. Gallego, Mr. King of New York, Ms. Shalala, and Mr. Soto) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo secure the national supply chain by providing tax incentives in economically distressed areas of the United States and its possessions.1.Short titleThis Act may be cited as the Securing the National Supply Chain Act of 2020.2.Economically distressed zones(a)In generalChapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:AAEconomically Distressed ZonesSec. 1400AA–1. Economically distressed zone credit. Sec. 1400AA–2. Designation of economically distressed zones.1400AA–1.Economically Distressed Zone credit(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by subtitle A for the taxable year an amount equal to the sum of—(1)an amount equal to 40 percent of the sum of—(A)the aggregate amount of the taxpayer’s economically distressed zone wages for such taxable year, plus(B)the allocable employee fringe benefit expenses of the taxpayer for such taxable year,(2)an amount equal to 40 percent of the depreciation and amortization allowances for the taxable year with respect to property of the taxpayer which are located and used in the active conduct of a trade or business within an economically distressed zone, and(3)an amount equal to 30 percent of the payments made by the taxpayer in course of a trade or business for purchases of services or tangible property from an unrelated person (40 percent in the case of such a purchase from an unrelated minority business) located within an economically distressed zone.(b)Denial of double benefitAny wages or other expenses taken into account in determining the credit under this section may not be taken into account in determining the credit under sections 41, and any other provision determined by the Secretary to be substantially similar.(c)Definitions and special rulesFor purposes of this section—(1)Qualified economically distressed zone wages(A)In generalThe term qualified economically distressed zone wages means amounts paid or incurred by the taxpayer for the taxable year which are—(i)in connection with the active conduct of a trade or business of the taxpayer within an economically distressed zone, and(ii)for wages of an employee for services provided, and the principal place of employment of whom is, in such economically distressed zone.(B)Limitation on amount of wages taken into account(i)In generalThe amount of wages which may be taken into account under subparagraph (A) with respect to any employee for any taxable year shall not exceed the contribution and benefit base determined under section 230 of the Social Security Act for the calendar year in which such taxable year begins.(ii)Treatment of part-time employees, etcIf—(I)any employee is not employed by the taxpayer on a substantially full-time basis at all times during the taxable year, or(II)the principal place of employment of any employee is not within an economically distressed zone at all times during the taxable year,the limitation applicable under clause (i) with respect to such employee shall be the appropriate portion (as determined by the Secretary) of the limitation which would otherwise be in effect under clause (i). (C)Treatment of certain employeesThe term qualified economically distressed zone wages shall not include any wages paid to employees who are assigned by the employer to perform services for another person, unless the principal trade or business of the employer is to make employees available for temporary periods to other persons in return for compensation.(2)Allocable employee fringe benefit expenses(A)In generalThe term allocable employee fringe benefit expenses means the aggregate amount allowable as a deduction under this chapter to the taxpayer for the taxable year for the following amounts which are allocable to employment in an economically distressed zone:(i)Employer contributions under a stock bonus, pension, profit-sharing, or annuity plan.(ii)Employer-provided coverage under any accident or health plan for employees.(iii)The cost of life or disability insurance provided to employees.(B)AllocationFor purposes of subparagraph (A), an amount shall be treated as allocable to an economically distressed zone only if such amount is with respect to employment of an individual for services provided, and the principal place of employment of whom is, in such zone.(3)Minority business(A)In generalThe term minority business means—(i)a sole proprietorship carried on by a qualified individual, or(ii)a corporation or partnership—(I)at least 50 percent of the ownership interests in which are held by one or more qualified individuals, and(II)of which a qualified individual is the president or chief executive officer (or a substantially equivalent position).(B)Qualified individualThe term qualified individual means any individual who—(i)is of Asian-Indian, Asian-Pacific, Black, Hispanic or Native American origin or descent, and(ii)is a United States citizen or legal resident of the United States or any of its territories or possessions.(4)Aggregation rules(A)In generalMembers of an affiliated group shall be treated as a single taxpayer.(B)Affiliated groupThe term qualified group means an affiliated group (as defined in section 1504(a), determined without regard to section 1504(b)(3)) one or more members of which are engaged in the active conduct of a trade or business within an economically distressed zone.(C)Related personsPersons shall be treated as related to each other if such persons would be treated as a single employer under the regulations prescribed under section 52(b).(d)Special rules To secure the national supply chain(1)In generalIn the case of a qualified manufacturing facility, subsection (a) shall be applied—(A)by substituting 50 percent for 40 percent each place it appears therein, and(B)by substituting 50 percent for 30 percent in paragraph (3) therein.(2)Qualified manufacturing facilityFor purposes of this subsection, the term qualified manufacturing facility means any manufacturing facility if—(A)such manufacturing facility produces property required to be maintained in the strategic national stockpile under section 319F–2 of the Public Health Service Act, and(B)the production of such manufacturing facility is moved to the United States (including any possession of the United States) from a foreign country that the United States Trade Representative has determined could pose a risk to the national supply chain because of political or social factors.1400AA–2.Designation of economically distressed zones(a)In generalFor purposes of this subchapter, the term economically distressed zone means any population census tract which—(1)has a poverty rate of not less than 35 percent for each of the 5 most recent calendar years for which information is available, or(2)satisfies each of the following requirements:(A)has pervasive poverty, unemployment, low labor force participation, and general distress measured as a prolonged period of economic decline measured by real gross national product,(B)has a poverty rate of not less than 30 percent, and(C)has been designated as such by the Secretary and the Secretary of Commerce pursuant to an application under subsection (b).(b)Application for designation(1)In generalAn application for designation as an economically distressed zone may be filed by a State or local government in which the population census tract to which the application applies is located.(2)RequirementsSuch application shall include a strategic plan for accomplishing the purposes of this subchapter, which—(A)describes the coordinated economic, human, community, and physical development plan and related activities proposed for the nominated area,(B)describes the process by which the affected community is a full partner in the process of developing and implementing the plan and the extent to which local institutions and organizations have contributed to the planning process,(C)identifies the amount of State, local, and private resources that will be available in the nominated area and the private/public partnerships to be used, which may include participation by, and cooperation with, universities, medical centers, and other private and public entities,(D)identifies the funding requested under any Federal program in support of the proposed economic, human, community, and physical development and related activities,(E)identifies baselines, methods, and benchmarks for measuring the success of carrying out the strategic plan, including the extent to which poor persons and families will be empowered to become economically self-sufficient, and(F)does not include any action to assist any establishment in relocating from one area outside the nominated area to the nominated area, except that assistance for the expansion of an existing business entity through the establishment of a new branch, affiliate, or subsidiary is permitted if—(i)the establishment of the new branch, affiliate, or subsidiary will not result in a decrease in employment in the area of original location or in any other area where the existing business entity conducts business operations,(ii)there is no reason to believe that the new branch, affiliate, or subsidiary is being established with the intention of closing down the operations of the existing business entity in the area of its original location or in any other area where the existing business entity conducts business operation, and(iii)includes such other information as may be required by the Secretary and the Secretary of Commerce.(c)Period for which designations are in effectDesignation as an economically distressed zone may be made at any time during the 10-year period beginning on the date of the enactment of this section, and shall remain in effect with respect to such zone during the 15-year period beginning on the date of such designation. Economically distressed zones described in subsection (a)(1) shall take effect on the date of the enactment of this Act and shall remain in effect during the 15-year period beginning on such date.(d)Territories and possessionsThe term State includes territories and possessions of the United States.(e)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including—(1)not later than 30 days after the date of the enactment of this section, a list of the population census tracts described in subsection (a)(1), and(2)not later than 60 days after the date of the enactment of this section, regulations or other guidance regarding the designation of population census tracts described in subsection (a)(2)..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.